                                           Case 5:19-cv-02356-VKD Document 26 Filed 09/30/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       ROBERT M. ARONOVSKY,                            Case No. 19-cv-02356-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE CROSS-MOTIONS FOR
                                                 v.                                        SUMMARY JUDGMENT
                                  10

                                  11       ANDREW M. SAUL,                                 Re: Dkt. Nos. 23, 25
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Robert Aronovsky appeals a final decision by the Commissioner of Social

                                  15   Security (“Commissioner”)1 finding that he was ineligible for continued receipt of Supplemental

                                  16   Security Income (“SSI”) for a three-year period based on a transfer of resources that the

                                  17   Commissioner determined was made for less than fair market value.2 The parties have filed cross-

                                  18   motions for summary judgment, and the matter was submitted without oral argument. Upon

                                  19   consideration of the moving and responding papers, the relevant evidence of record, and for the

                                  20   reasons set forth below, Mr. Aronovsky’s motion for summary judgment is denied, and the

                                  21   Commissioner’s cross-motion for summary judgment is granted.3

                                  22

                                  23

                                  24
                                       1
                                  25    Pursuant to Fed. R. Civ. P. 25(d), Andrew M. Saul is substituted for his predecessor, Nancy A.
                                       Berryhill.
                                  26   2
                                        Mr. Aronovsky also receives disability benefits under Title II of the Social Security Act, 42
                                  27   U.S.C. § 423, which are not at issue in the present appeal.
                                       3
                                  28     All parties have expressly consented that all the proceedings in this matter may be heard and
                                       finally adjudicated by the undersigned. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 8, 10.
                                            Case 5:19-cv-02356-VKD Document 26 Filed 09/30/20 Page 2 of 7




                                   1   I.     BACKGROUND

                                   2          Since 1987, Mr. Aronovsky has been receiving SSI benefits under Title XVI of the Social

                                   3   Security Act (“Act”), 42 U.S.C. § 1381, et seq. In October 2015, Mr. Aronovsky, along with his

                                   4   two brothers, received an inheritance from a deceased relative. The facts underlying this appeal

                                   5   are largely undisputed, and with respect to Mr. Aronovsky’s transfer of his inheritance, the parties

                                   6   appear to agree that the administrative law judge (“ALJ”) correctly summarized the facts as

                                   7   follows:

                                   8                  In October 2015, the claimant and his brothers, Stephen Aronovsky
                                                      and Ken Aronovsky[,] inherited $160,000.00 each from the
                                   9                  distribution of The Aronovsky Family Trust. (Exhibit 1, 8, 10,
                                                      Testimony). On October 29, 2015, the claimant withdrew
                                  10                  $159,800.00 from his checking account and transferred it to a joint
                                                      account held by Stephen and Ken. (Exhibit 1/6, 11). The claimant
                                  11                  and his brothers, Steve and Ken[,] live in a house owned by their
                                                      mother, Joan Green. (8, Testimony)[.] Ken is the claimant’s
                                  12                  appointed representative payee, and his brothers take care of him
Northern District of California
 United States District Court




                                                      and their mother. (Exhibit 8, Testimony)[.] The claimant and his
                                  13                  brothers used their inheritance to pay off $401,889.27 of debt owed
                                                      on the house, in which they live with their mother. (Exhibit 1/15-19,
                                  14                  8).
                                  15   AR 10, 12-30, 71-72, 75-76B, 130; Dkt. No. 23 at 4; Dkt. No. 25 at 2.

                                  16          On March 15, 2017, the Social Security Administration (“SSA”) notified Mr. Aronovsky

                                  17   that beginning November 1, 2015 through October 1, 2018, he was deemed ineligible for SSI

                                  18   payments “due to a transfer of your resource for less than it[s] fair market value.” AR 77. Mr.

                                  19   Aronovsky’s request for reconsideration was denied. AR 85-88. Mr. Aronovsky then requested a

                                  20   hearing with an ALJ, which was held on February 1, 2018. AR 127-145. On March 27, 2018 the

                                  21   ALJ issued a decision, noting that a period of ineligibility for SSI benefits applies to transfers of a

                                  22   resource for less than fair market value, unless a recognized exception applies. AR 10. The ALJ

                                  23   concluded that Mr. Aronovsky was ineligible for SSI benefits during the three-year period in

                                  24   question because he “used $159,800.00 of his $160,000.00 inheritance to pay part of his mother’s

                                  25   outstanding mortgage,” but “[Mr. Aronovsky] did not have ownership interest in the house and did

                                  26   not obtain any ownership interest.” AR 11.

                                  27          The Appeals Council denied Mr. Aronovsky’s request for review of the ALJ’s decision.

                                  28   AR 2-4. Mr. Aronovsky then filed the present action seeking judicial review of that decision.
                                                                                          2
                                              Case 5:19-cv-02356-VKD Document 26 Filed 09/30/20 Page 3 of 7




                                   1   II.      LEGAL STANDARD

                                   2            Pursuant to 42 U.S.C. § 405(g), this Court has the authority to review the Commissioner’s

                                   3   decision to deny benefits. The Commissioner’s decision will be disturbed only if it is not

                                   4   supported by substantial evidence or if it is based upon the application of improper legal

                                   5   standards. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Moncada v.

                                   6   Chater, 60 F.3d 521, 523 (9th Cir. 1995). In this context, the term “substantial evidence” means

                                   7   “more than a mere scintilla but less than a preponderance—it is such relevant evidence that a

                                   8   reasonable mind might accept as adequate to support the conclusion.” Moncada, 60 F.3d at 523;

                                   9   see also Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). When determining whether

                                  10   substantial evidence exists to support the Commissioner’s decision, the Court examines the

                                  11   administrative record as a whole, considering adverse as well as supporting evidence. Drouin, 966

                                  12   F.2d at 1257; Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Where evidence exists to
Northern District of California
 United States District Court




                                  13   support more than one rational interpretation, the Court must defer to the decision of the

                                  14   Commissioner. Moncada, 60 F.3d at 523; Drouin, 966 F.2d at 1258.

                                  15   III.     DISCUSSION
                                  16            SSI benefits are available only to persons who are aged, blind, or disabled, with income or

                                  17   resources less than amounts prescribed by the Act. See 20 C.F.R. §§ 416.1100, 416.1205(c). To

                                  18   be eligible for SSI, an individual such as Mr. Aronovsky is limited to $2,000 in resources. See 42

                                  19   U.S.C. § 1382(a)(3)(B); 20 C.F.R. § 416.1205(c); see also 20 C.F.R. § 416.1201(a) (stating that

                                  20   “resource means cash or other liquid assets or any real or personal property that an individual (or

                                  21   spouse, if any) owns and could convert to cash to be used for his or her support and

                                  22   maintenance.”). An inheritance generally is considered income that counts against SSI. See 42

                                  23   U.S.C. § 1382a (providing that “income” includes both earned and unearned income); 20 C.F.R.

                                  24   § 416.1121(g) (listing an inheritance as unearned income).4

                                  25

                                  26
                                  27
                                       4
                                         An exception is made for inheritance sums that “are used to pay the expenses of the deceased’s
                                       last illness and burial,” as defined by regulation. 20 C.F.R. §416.1121(g). There is no indication
                                  28   that such expenses are at issue in the present action.

                                                                                         3
                                           Case 5:19-cv-02356-VKD Document 26 Filed 09/30/20 Page 4 of 7




                                   1          The SSA’s Program Operations Manual System (“POMS”)5 provides for a period of

                                   2   ineligibility for SSI, up to 36 months, for an individual who transfers resources for less than fair

                                   3   market value. See POMS SI 01150.110; see also POMS SI 01150.007 (stating that giving away

                                   4   cash to another person or using cash to buy something for another person are transfers that may

                                   5   trigger a period of ineligibility for transferring a resource for less than fair market value, unless a

                                   6   recognized exception applies). Relevant to the present appeal, Mr. Aronovsky points out that the

                                   7   Act provides that a claimant shall not be deemed ineligible for benefits where there is a

                                   8   “satisfactory showing” made in accordance with the Commissioner’s regulations that the resources

                                   9   in question were transferred “exclusively for a purpose other than to qualify for benefits”:

                                  10
                                                      An individual shall not be ineligible for benefits under this
                                  11                  subchapter by reason of the application of this paragraph to a
                                                      disposal of resources by the individual or the spouse of the
                                  12                  individual, to the extent that . . . a satisfactory showing is made to
Northern District of California
 United States District Court




                                                      the Commissioner of Social Security (in accordance with regulations
                                  13                  promulgated by the Commissioner) that . . . the resources were
                                                      transferred exclusively for a purpose other than to qualify for
                                  14                  benefits under this subchapter.
                                  15   42 U.S.C. § 1382b(c)(1)(C)(iii)(II); see also Dkt. No. 23 at 5.6 The Commissioner’s regulations

                                  16   provide that a transfer of resources for less than fair market value gives rise to a presumption that

                                  17   the transfer was made for the purpose of establishing eligibility for SSI, which may be rebutted

                                  18   where the claimant provides “convincing evidence” that the resource was transferred exclusively

                                  19   for some other reason:

                                  20

                                  21
                                       5
                                        Although the POMS “does not impose judicially enforceable duties on either this court or the
                                       ALJ,’” Kennedy v. Colvin, 738 F.3d 1172, 1177 (9th Cir. 2013) (quoting Carillo-Years v. Astrue,
                                  22   671 F.3d 731, 735 (9th Cir. 2011)), the Court cites the POMS here for context regarding the SSA’s
                                       consideration of transfers of resources.
                                  23   6
                                         Section § 1382b also provides that an individual will not be deemed ineligible for benefits in
                                  24   situations involving transfers of title to a home or transfers to a spouse or trust. 42 U.S.C.
                                       § 1382(c)(1)(C)(i), (ii). Neither of those situations applies here. Mr. Aronovsky has presented no
                                  25   argument regarding other portions of § 1382b(c)(1)(C)(iii), which provide an exception based on
                                       evidence that “the individual who disposed of the resources intended to dispose of the resources
                                  26   either at fair market value, or for other valuable consideration” or where “all resources transferred
                                       for less than fair market value have been returned to the transferor.” Id. § 1382b(c)(1)(C)(iii)(I),
                                  27   (III). Although the Act also provides an exception where “the Commissioner determines, under
                                       procedures established by the Commissioner, that the denial of eligibility would work an undue
                                  28   hardship as determined on the basis of criteria established by the Commissioner,” id.
                                       § 1382(c)(1)(C)(iv), Mr. Aronovsky presents no argument concerning undue hardship here.
                                                                                           4
                                          Case 5:19-cv-02356-VKD Document 26 Filed 09/30/20 Page 5 of 7




                                   1
                                                      (e) Presumption that resource was transferred to establish SSI or
                                   2                  Medicaid eligibility. Transfer of a resource for less than fair market
                                                      value is presumed to have been made for the purpose of establishing
                                   3                  SSI or Medicaid eligibility unless the individual (or eligible spouse)
                                                      furnishes convincing evidence that the resource was transferred
                                   4                  exclusively for some other reason. Convincing evidence may be
                                                      pertinent documentary or non-documentary evidence which shows,
                                   5                  for example, that the transfer was ordered by a court, or that at the
                                                      time of transfer the individual could not have anticipated becoming
                                   6                  eligible due to the existence of other circumstances which would
                                                      have precluded eligibility. The burden of rebutting the presumption
                                   7                  that a resource was transferred to establish SSI or Medicaid
                                                      eligibility rests with the individual (or eligible spouse).
                                   8

                                   9   20 C.F.R. § 416.1246(e). The SSA’s POMS further provide that “[i]f the individual had some

                                  10   other purpose for transferring the resource, but an expectation of establishing or maintaining SSI

                                  11   eligibility was also a factor, the period of ineligibility would apply.” POMS SI 01150.125(B).

                                  12          Mr. Aronovsky argues that his transfer of funds was made for a purpose other than
Northern District of California
 United States District Court




                                  13   maintaining SSI eligibility—namely, to make a mortgage payment and avoid foreclosure of his

                                  14   mother’s home where he lives with his family. The ALJ found that “[t]he record supports the

                                  15   testimony at the hearing and the statements in the record that the claimant used $159,800.00 of his

                                  16   $160,000.00 inheritance to pay part of his mother’s outstanding mortgage.” AR 11. She further

                                  17   credited Stephen Aronovsky’s testimony and Ken Aronovsky’s statements regarding Mr.

                                  18   Aronovsky’s and his family’s communal living arrangements, noting that Mr. Aronovksy is a

                                  19   “sympathetic individual” who “continues to rely on his family for support.” Id.

                                  20          Nevertheless, the ALJ found “no legal basis to circumvent the provisions of [42 U.S.C.

                                  21   § 1382b]” regarding transfers for less than fair market value where Mr. Aronovsky obtained no

                                  22   ownership interest in the property. Id. In reaching that conclusion, the ALJ rejected Mr.

                                  23   Aronovsky’s arguments, based on POMS SI ATL 01110.516, that he established an equitable life

                                  24   estate in the property. AR 11. The ALJ reasoned that the cited POMS applies in the Atlanta,

                                  25   Georgia region, and not in California, and that Mr. Aronovksy’s circumstances do not meet the

                                  26   requirements of that POM in any event. Id. Mr. Aronovsky does not appear to challenge that

                                  27   conclusion and has provided this Court with no argument or any basis to find that the ALJ’s

                                  28   conclusion is incorrect as a matter of law.
                                                                                        5
                                             Case 5:19-cv-02356-VKD Document 26 Filed 09/30/20 Page 6 of 7




                                   1           Mr. Aronovsky instead contends that the ALJ misconstrued 42 U.S.C. § 1382b and

                                   2   determined that the three-year penalty applied based solely on a transfer of resources for less than

                                   3   market value, without considering that the transfer was made for a reason other than maintaining

                                   4   SSI eligibility. Here, Mr. Aronovksy argues that because “the ALJ specifically determined that

                                   5   [he] ‘used $159,800.00 of his $160,000.00 inheritance to pay part of his mother’s outstanding

                                   6   mortgage,’ the ALJ should have realized that the assessed penalty should not apply because the

                                   7   resource was transferred for a purpose other than maintaining SSI eligibility.” Dkt. No. 23 at 5

                                   8   (quoting AR 11). As discussed above, however, § 1382b together with the Commissioner’s

                                   9   regulations require “convincing evidence” demonstrating that the transfer in question was made

                                  10   “exclusively” for a reason other than maintaining SSI eligibility. See 42 U.S.C.

                                  11   § 1382b(c)(1)(C)(iii)(II); 20 C.F.R. § 416.1246(e). The SSA’s POMS suggests that such evidence

                                  12   includes proof that the subject transfer was not within the individual’s control; that the individual
Northern District of California
 United States District Court




                                  13   could not have anticipated SSI eligibility at the time of the transfer; that there was an unexpected

                                  14   loss of other resources or income which would have precluded SSI eligibility; or that at the time of

                                  15   the transfer, the transferred resource would have been an excluded resource under the SSI rules.

                                  16   POMS SI 01150.125(C). Mr. Aronovsky has pointed to no such evidence in the record. Having

                                  17   reviewed the record, the Court finds that the ALJ’s decision is supported by substantial evidence.

                                  18   Hearing testimony by Stephen Aronovsky, for example, indicates that not all of Mr. Aronovsky’s

                                  19   $159,800.00 was needed for the mortgage payment, and that the remainder of his funds was used

                                  20   “for expenses, property taxes, maintenance of the house, things like that,” although the particular

                                  21   expenses and amounts paid were not specified. AR 141; see also AR 31-68. On this record, and

                                  22   in view of the applicable standard of review, this Court cannot find that the ALJ erred in

                                  23   concluding that the imposition of a three-year period of ineligibility was appropriate.

                                  24   IV.     CONCLUSION
                                  25           Based on the foregoing, the Court denies Mr. Aronovsky’s motion for summary judgment

                                  26   and grants the Commissioner’s motion for summary judgment. The Clerk shall enter judgment

                                  27

                                  28
                                                                                         6
                                          Case 5:19-cv-02356-VKD Document 26 Filed 09/30/20 Page 7 of 7




                                   1   accordingly and close this file.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 30, 2020

                                   4

                                   5
                                                                                     VIRGINIA K. DEMARCHI
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             7
